Rosen, J.,
concurring in part and dissenting in part: I concur with the majority’s conclusions affirming Soto’s convictions. However, K.S.A. 2014 Supp. 22-3414(3) provides: “[Wjhere there is some evidence which would reasonably justify a conviction of some lesser included crime . . . the judge shall instruct the jury as to the crime charged and any such lesser included crime.” Here, even the party offering the instruction agrees and Soto does not contest that the district court properly applied the statute when it concluded that there was no evidence that would reasonably justify a conviction of the requested lesser included offense. I would simply find on this record and consistent with my dissenting opinions in State v. Qualls, 297 Kan. 61, 73, 298 P.3d 311 (2013) (Rosen, J., dissenting); State v. Haberlein, 296 Kan. 195, 213, 290 P.3d 640 (2012) (Rosen, J., dissenting); State v. Tahah, 293 Kan. 267, 280, 262 P.3d 1045 (2011) (Rosen, J., dissenting); and State v. Scaife, 286 Kan. 614, 627-31, 186 P.3d 755 (2008) (Rosen, J., dissenting), that the trial court did not err in failing to instruct the jury on the lesser included offense.